Exhibit 23.1 CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the use in this S-1A (amendment #1) filing of Axiom Corp., filed on or about March 19, 2013, of our report dated January 15, 2013, relating to the consolidated financial statements of Axiom Corp. as of August 31, 2012, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the period from April 2, 2012 (date of inception) to August 31, 2012, and to the reference of being experts in auditing and accounting. /s/ Madsen & Associates CPA’s Inc. Salt Lake City, Utah
